EXHIBIT 10.33

 

ESCROW AGREEMENT

 

Escrow Agreement (the "Escrow Agreement"), dated as of the effective date (the
"Effective Date") set forth on Schedule 1 hereto ("Schedule 1"), by and among
the corporation identified as the "Company" on Schedule 1 hereto (the
"Company"), the limited liability company identified as the "Depositor" on
Schedule 1 hereto (the "Depositor"), and Delaware Trust Company, as escrow agent
hereunder (the "Escrow Agent").

 

WHEREAS, the Company seeks to complete a private placement offering (the
"Offering") of up to a maximum of $5,000,000 in principal amount (the "Maximum
Amount") of the Company's 12% Senior Secured Convertible Promissory Notes (the
"Notes"), at a purchase price of 100% (par) per Note (the "Purchase Price"),
pursuant to the terms of a Securities Purchase Agreement between the Company and
the buyer(s) set forth on the signature page(s) affixed thereto (the "Purchase
Agreement"); and

 

WHEREAS, the Offering is being made on a reasonable best efforts basis until the
Maximum Amount is reached, pursuant to Section 4(a)(2) under the Securities Act
of 1933, as amended (the "Securities Act") and/or Rule 506(b) of Regulation D
("Regulation D") and/or Regulation S ("Regulation S") as promulgated by the U.S.
Securities and Exchange Commission (the "SEC") thereunder; and

 

WHEREAS, Notes may be offered through April 30, 2016 (the "Initial Offering
Period"), which period may be extended for thirty (30) days if agreed to by the
Company and the Depositors (this additional period and the Initial Offering
Period shall be referred to as the "Offering Period"); and

 

WHEREAS, the initial closing of the Offering (the "Initial Closing") is
conditioned on the receipt of acceptable subscriptions for Notes in the minimum
principal amount of an aggregate of $2,000,000 by the Company and the
satisfaction of other closing conditions (collectively, the "Initial Closing
Conditions"); and

 

WHEREAS, after the Initial Closing, the Company and the Depositors may mutually
agree to continue the Offering until the Maximum Amount has been reached or the
end of the Offering Period, whichever is earlier, and subsequent closings (each,
a "Subsequent Closing") may take place on an intermittent basis, as deemed
practical by the Company and the Depositors, conditioned on the receipt of
acceptable subscriptions (this requirement for the receipt of acceptable
subscriptions, together with certain other conditions to closing, are
collectively referred to as the "Subsequent Closing Conditions"); and

 

WHEREAS, the subscribers in the Offering (the "Subscribers"), in connection with
their intent to purchase Notes in the Offering, shall execute and deliver the
Purchase Agreement and certain related documents memorializing the Subscribers'
agreements to purchase and the Company's agreement to sell the number of Notes
set forth therein at the Purchase Price; and

 

 1

 

 

WHEREAS, the parties hereto desire to provide for the safekeeping of the Escrow
Deposit (as defined below) until such time as the Escrow Deposit is released by
the Escrow Agent in accordance with the terms and conditions of this Agreement;
and

 

WHEREAS, the Escrow Agent has agreed to accept, hold, and disburse the Escrow
Deposit deposited with it and the earnings thereon in accordance with the terms
of this Escrow Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1. Appointment.  The Company and Depositors hereby appoint the Escrow Agent as
their escrow agent for the purposes set forth herein, and the Escrow Agent
hereby accepts such appointment under the terms and conditions set forth herein.

 

2. Escrow Fund.  On or before the Initial Closing, or on or before any
Subsequent Closing with respect to the Notes sold after the Initial Closing,
each Subscriber shall have delivered to the Escrow Agent the full Purchase Price
for the total number of Notes subscribed for by such Subscriber by check sent to
the Escrow Agent at its address set forth on Schedule 1 hereto, or by wire
transfer of immediately available funds pursuant to the wire transfer
instructions set forth on Schedule 2 hereto, to the account of the Escrow Agent
referenced on Schedule 2 hereto. All funds received from the Subscribers in
connection with the sale of the Notes in the Offering shall be deposited with
the Escrow Agent (the "Escrow Deposit"). The Escrow Agent shall hold the Escrow
Deposit and, subject to the terms and conditions hereof, shall invest and
reinvest the Escrow Deposit and the proceeds thereof (the "Escrow Fund") as
directed in Section 3 hereto.

 

3. Investment of Escrow Fund.  During the term of this Escrow Agreement, the
Escrow Fund shall be invested and reinvested by the Escrow Agent in the
investment indicated on Schedule 1 hereto, or such other investments as shall be
directed in writing by the Company and the Depositors and as shall be acceptable
to the Escrow Agent. All investment orders involving U.S. Treasury obligations,
commercial paper and other direct investments may be executed through
broker-dealers selected by the Escrow Agent. Periodic statements will be
provided to the Company and the Depositors reflecting transactions executed on
behalf of the Escrow Fund. The Company and the Depositors, upon written request,
will receive a statement of transaction details upon completion of any
securities transaction in the Escrow Fund without any additional cost. The
Escrow Agent shall have the right to liquidate any investments held in order to
provide funds necessary to make required payments under this Escrow Agreement.
The Escrow Agent shall have no liability for any loss sustained as a result of
any investment in an investment indicated on Schedule 1 hereto, or any
investment made pursuant to the instructions of the parties hereto or as a
result of any liquidation of any investment prior to its maturity or for the
failure of the parties to give the Escrow Agent instructions to invest or
reinvest the Escrow Fund. The Escrow Agent may earn compensation in the form of
short-term interest ("float") on items like uncashed distribution checks (from
the date issued until the date cashed), funds that the Escrow Agent is directed
not to invest, deposits awaiting investment direction or received too late to be
invested overnight in previously directed investments.

 

 2

 

 

4. Disposition and Termination.  The Depositors and the Company agree to notify
the Escrow Agent in writing of any valid revocations and the Initial Closing
date of the Offering. Additionally, subsequent to an Initial Closing, the
Depositors and the Company agree to notify the Escrow Agent in writing of
Subsequent Closing dates, if any, and of the termination of the Offering. Upon
receipt of such written notification(s), the following procedures will take
place:

 



(i)

Release of Escrow Fund upon Initial Closing. Prior to the Initial Closing, the
Company and the Depositors shall deliver to the Escrow Agent joint written
instructions executed by a duly authorized executive officer of each of the
Company and the Depositors ("Instructions"), which Instructions shall provide
the day designated as the Initial Closing date, and shall specify the time and
payment instructions, including the address and tax identification number of
each payee, of the Escrow Fund, including with respect to placement fees that
may be disbursed to the Depositors or to any other placement agent or selected
dealer with respect to the Offering. Further, the Instructions shall include an
acknowledgement and agreement from the Company and the Depositors that as of the
Initial Closing date, the Closing Conditions have been or will be fully
satisfied. The Escrow Agent shall, at the time and in accordance with the
payment instructions specified in the Instructions, deliver the Escrow Fund
(without interest).



 





(ii)

Release of Escrow Fund upon a Subsequent Closing. Prior to a Subsequent Closing,
the Company and the Depositors shall deliver to the Escrow Agent Instructions,
which Instructions shall provide the day designated as the Subsequent Closing
date, and acknowledge and agree that as of the Subsequent Closing date the
Subsequent Closing Conditions have been or will be fully satisfied and shall
specify the time and payment instructions, including the address and tax
identification number of each payee, of the Escrow Fund, including with respect
to placement fees that may be disbursed to the Depositors or to any other
placement agent or selected dealer. The Escrow Agent shall, at the time and in
accordance with the payment instructions specified in the Instructions, deliver
the then Escrow Fund (without interest).

(iii)

Release of Escrow Fund on Termination of Offering. In the event that the Escrow
Agent shall have received written notice executed by a duly authorized executive
officer of each of the Company and the Depositors indicating that the Offering
has been terminated prior to the Initial Closing and designating a termination
date, the Escrow Agent shall return to each Subscriber, the Purchase Price
(without interest and deduction) delivered by such Subscriber to the Escrow
Agent. The Company and the Depositors shall provide the Escrow Agent with time
and payment instructions, including the address and tax identification number of
each payee, for each Subscriber whose Purchase Price the Escrow Agent is to
deliver pursuant to this Section (but in no case shall the Escrow Agent deliver
such Exercise Price more than seven (7) days following receipt by the Escrow
Agent of such delivery instructions).

(iv)

Return of Escrow Fund on Rejection of Subscription. In the event the Company
determines it is necessary or appropriate to reject the subscription of any
Subscriber for whom the Escrow Agent has received an Escrow Deposit, the Company
shall deliver written notice of such event to the Escrow Agent and the
Depositors which notice shall include the reason for such rejection and the time
and payment instructions, including the address and tax identification number of
each payee, for the return to such Subscriber of the Purchase Price delivered by
such Subscriber. The Escrow Agent shall deliver such funds (without interest and
deduction) pursuant to such written notice.

(v)

Return of Escrow Fund on Revocation of Subscription. In the event that the
Escrow Agent shall have received written notice executed by a duly authorized
executive officer of each of the Company and the Depositors indicating that any
subscription has been revoked prior to the Initial Closing, pursuant to the
subscription agreement between the Company and the relevant Subscriber, the
Escrow Agent shall return to such revoking Subscriber, the Purchase Price
(without interest and deduction) delivered by such Subscriber to the Escrow
Agent. The Company and the Depositors shall provide the Escrow Agent with time
and payment instructions, including the address and tax identification number of
each payee, for each Subscriber whose Purchase Price the Escrow Agent is to
deliver pursuant to this Section (but in no case shall the Escrow Agent deliver
such Purchase Price more than seven (7) days following receipt by the Escrow
Agent of such delivery instructions).

(vi)

Delivery Pursuant to Court Order. Notwithstanding any provision contained
herein, upon receipt by the Escrow Agent of a final and non-appealable judgment,
order, decree or award of a court of competent jurisdiction (a "Court Order"),
the Escrow Agent shall deliver the Escrow Fund in accordance with the Court
Order. Any Court Order shall be accompanied by an opinion of counsel for the
party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.

 

 3

 

 

Upon delivery of the Escrow Fund by the Escrow Agent (i) to the Company
following the Initial Closing, if there are to be no Subsequent Closings, (ii)
following a Subsequent Closing, or (iii) to the Subscribers upon termination of
the Offering prior to the Initial Closing, as the case may be, and in each case
notice of termination of the Offering having been delivered by the Company and
the Depositors to the Escrow Agent, this Escrow Agreement shall terminate,
subject to the provisions of Section 8.

 

5. Escrow Agent.  The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no duties shall be implied. The Escrow Agent
shall have no liability under and no duty to inquire as to the provisions of any
agreement other than this Escrow Agreement. The Escrow Agent may rely upon and
shall not be liable for acting or refraining from acting upon any written
notice, instruction or request furnished to it hereunder and believed by it to
be genuine and to have been signed or presented by the proper party or parties.
The Escrow Agent shall be under no duty to inquire into or investigate the
validity, accuracy or content of any such document. The Escrow Agent shall have
no duty to solicit any payments which may be due it or the Escrow Fund. The
Escrow Agent shall not be liable for any action taken or omitted by it in good
faith except to the extent that a court of competent jurisdiction determines
that the Escrow Agent's gross negligence or willful misconduct was the primary
cause of any loss to the Company or Depositors. The Escrow Agent may execute any
of its powers and perform any of its duties hereunder directly or through agents
or attorneys (and shall be liable only for the careful selection of any such
agent or attorney) and may consult with counsel, accountants and other skilled
persons to be selected and retained by it. The Escrow Agent shall not be liable
for anything done, suffered or omitted in good faith by it in accordance with
the advice or opinion of any such counsel, accountants or other skilled persons.
In the event that the Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from any party hereto
which, in its opinion, conflict with any of the provisions of this Escrow
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
directed otherwise in writing by all of the other parties hereto or by a final
order or judgment of a court of competent jurisdiction. Anything in this Escrow
Agreement to the contrary notwithstanding, in no event shall the Escrow Agent be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

 

6. Succession.  The Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving ten (10) Business Days (as defined below)
advance notice in writing of such resignation to the other parties hereto
specifying a date when such resignation shall take effect. The Escrow Agent
shall have the right to withhold an amount equal to any amount due and owing to
the Escrow Agent, plus any costs and expenses the Escrow Agent shall reasonably
believe may be incurred by the Escrow Agent in connection with the termination
of the Escrow Agreement. Any corporation or association into which the Escrow
Agent may be merged or converted or with which it may be consolidated shall be
the Escrow Agent under this Escrow Agreement without further act.

 

7. Fees.  The Company agrees to (i) pay the Escrow Agent upon the Closing and
from time to time thereafter reasonable compensation for the services to be
rendered hereunder, which unless otherwise agreed in writing shall be as
described in Schedule 4 hereto, and (ii) pay or reimburse the Escrow Agent upon
request for all expenses, disbursements and advances, including reasonable
attorney's fees and expenses, incurred or made by it in connection with the
preparation, execution, performance, delivery, modification and termination of
this Escrow Agreement. The Escrow Agent is authorized to deduct such fees from
the Escrow Fund at the time of the Initial Closing without prior authorization
from the Company or the Depositors. In the event that the Offering is terminated
prior to the Initial Closing, the Company agrees to pay the Escrow Agent the
Review Fee and the Acceptance Fee as described in Schedule 4 hereto.

 

8. Indemnity.  The Company shall indemnify and save harmless the Escrow Agent
and its directors, officers, agents and employees (the "indemnitees") from all
loss, liability or expense (including the reasonable fees and expenses of in
house or outside counsel) arising out of or in connection with (i) the Escrow
Agent's execution and performance of this Escrow Agreement, except in the case
of any indemnitee to the extent that such loss, liability or expense is due to
the gross negligence or willful misconduct of such indemnitee, or (ii) its
following any instructions or other directions from the Company and/or the
Depositors, except to the extent that (x) its following any such instruction or
direction is in violation of the terms hereof or (y) such loss, liability or
expense is due to the gross negligence or willful misconduct of a Depositors, in
which case such Depositors shall be the indemnifying party hereunder. The
parties hereto acknowledge that the foregoing indemnities shall survive the
resignation or removal of the Escrow Agent or the termination of this Escrow
Agreement.

 

 4

 

 

9. TINs.  The Company and the Depositors each represent that its correct TIN
assigned by the Internal Revenue Service or any other taxing authority is set
forth in Schedule 1 hereto. All interest or other income earned under the Escrow
Agreement, if any, shall be allocated and/or paid as directed in a joint written
direction of the Company and the Depositors and reported by the recipient to the
Internal Revenue Service or any other taxing authority. Unless otherwise
indicated in writing by the Company and the Depositors, no taxes or other
withholdings are required to be made under applicable law or otherwise with
respect to any payment to be made by Escrow Agent. All documentation necessary
to support a claim of exemption or reduction in such taxes or other withholdings
has been timely collected by Company and the Depositors and copies will be
provided to Escrow Agent promptly upon a request therefor. Unless otherwise
agreed to in writing by Escrow Agent, all tax returns required to be filed with
the IRS and any other taxing authority as required by law with respect to
payments made hereunder shall be timely filed and prepared by Company and/or the
Depositors, as applicable, including but not limited to any applicable reporting
or withholding pursuant to the Foreign Account Tax Reporting Act ("FATCA").  The
parties hereto acknowledge and agree that the Escrow Agent shall have no
responsibility for the preparation and/or filing of any tax return or any
applicable FATCA reporting with respect to the Escrow Fund. The Escrow Agent
shall withhold any taxes it deems appropriate, including but not limited to
required withholding in the absence of proper tax documentation, and shall remit
such taxes to the appropriate authorities as it determines may be required by
any law or regulation in effect at the time of the distribution..

 

10. Notices.  All communications hereunder shall be in writing and shall be
deemed to be duly given and received:

 



(i)

upon delivery if delivered personally or upon confirmed transmittal if by
facsimile;

(ii)

on the next Business Day (as defined herein) if sent by overnight courier; or

(iii)

four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 hereto or at such other address as any party hereto may have
furnished to the other parties in writing by registered mail, return receipt
requested.



 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given on the date received by the Escrow Agent. In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate. "Business Day" shall mean any day other than
a Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth on Schedule 1 hereto is authorized or required by law
or executive order to remain closed.

 

11. Security Procedures.  In the event funds transfer instructions are given
(other than in writing at the time of execution of this Escrow Agreement),
whether in writing, by telecopier or otherwise, the Escrow Agent is authorized
to seek confirmation of such instructions by telephone call-back to the person
or persons designated on Schedule 3 hereto, and the Escrow Agent may rely upon
the confirmation of anyone purporting to be the person or persons so designated.
The persons and telephone numbers for call-backs may be changed only in a
writing actually received and acknowledged by the Escrow Agent. The Escrow Agent
and the beneficiary's bank in any funds transfer may rely solely upon any
account numbers or similar identifying numbers provided by the Company or the
Depositors to identify (i) the beneficiary, (ii) the beneficiary's bank, or
(iii) an intermediary bank. The Escrow Agent may apply any of the escrowed funds
for any payment order it executes using any such identifying number, even where
its use may result in a person other than the beneficiary being paid, or the
transfer of funds to a bank other than the beneficiary's bank or an intermediary
bank designated. The parties to this Escrow Agreement acknowledge that these
security procedures are commercially reasonable.

 

12. Miscellaneous.  The provisions of this Escrow Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by all of the parties hereto. Neither this Escrow Agreement nor any right or
interest hereunder may be assigned in whole or in part by any party, except as
provided in Section 6, without the prior consent of the other parties, which
consent shall not be unreasonably withheld. This Escrow Agreement shall be
governed by and construed under the laws of the State of Delaware. Each party
hereto irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to service of
process by mail or in any other manner permitted by applicable law and consents
to the jurisdiction of the courts located in the State of Delaware. The parties
further hereby waive any right to a trial by jury with respect to any lawsuit or
judicial proceeding arising or relating to this Escrow Agreement. No party to
this Escrow Agreement is liable to any other party for losses due to, or if it
is unable to perform its obligations under the terms of this Escrow Agreement
because of, acts of God, fire, floods, strikes, equipment or transmission
failure, or other causes reasonably beyond its control. This Escrow Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

 5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Escrow
Agreement as of the date set forth in Schedule 1.

 

 



 

Delaware Trust Company

as Escrow Agent

 

    By:/s/ Alan R. Halpern

 

 

Name:

Alan R. Halpern

 

 

Title:

Vice President

 



 



 

COMPANY:

 

CÜR MEDIA, INC.

    By:/s/ Thomas Brophy

 

 

Name: 

Thomas Brophy

 

 

Title: 

Chief Executive Officer

 

 

 

 

 



  



 

DEPOSITOR:

 

KATALYST SECURITIES LLC

   By:/s/ Michael A. Silverman

 

 

Name: 

Michael A. Silverman

 

 

Title: 

Managing Director

 

 





 6

 



 

Schedule 1

 





Effective Date:

March 21, 2016

Name of Company:

CÜR Media, Inc.

Company Notice Address:

2217 New London Turnpike

South Glastonbury, CT 06073

Facsimile:

(845) 818-3588

Company TIN:

99-0375741

With a copy to:

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attn: Eric C. Mendelson

Facsimile:

(212) 259-8200

Name of Depositor:

Depositor:

Katalyst Securities LLC

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attn: Michael A. Silverman

Depositor TIN:

23-3071873

With a copy to:

Barbara J. Glenns, Esq.

(which shall not

30 Waterside Plaza, Suite 25G

constitute notice)

New York, NY 10010

Facsimile:

(212) 689-6578

Escrow Deposit:$5,000,000, in whole or in parts

Security:

12% Senior Secured Convertible Promissory Notes

Purchase Price:

100% (par) per Note

 



 7

 

   

Investment:

 



¨

Goldman Sachs Financial Square Funds Prime Obligations Fund Service Shares (the
"Share Class"), an institutional money market mutual fund for which the Escrow
Agent serves as shareholder servicing agent and/or custodian or subcustodian.
The parties hereto: (i) acknowledge Escrow Agent's disclosure of the services
Escrow Agent is providing to and the fees it receives from Goldman Sachs; (ii)
consent to the Escrow Agent's receipt of these fees in return for providing
shareholder services for the Share Class; and (iii) acknowledge that the Escrow
Agent has provided on or before the date hereof a Goldman Sachs Financial Square
Funds Prime Obligations Fund Service Shares prospectus which discloses, among
other things, the various expenses of the Share Class and the fees to be
received by the Escrow Agent.

¨

Such other investments as Company, Depositors and Escrow Agent may from time to
time mutually agree upon in a writing executed and delivered by the Company and
the Depositors and accepted by the Escrow Agent.

x

The funds shall not be invested.

 



Escrow Agent notice address:

 

Delaware Trust Company 

2711 Centerville Road 

One Little Falls Centre 

Wilmington, DE 19808 

Attention: Alan R. Halpern 

Fax No.:  302-636-8666

 

Escrow Agent's compensation: See Appended Schedule 4.

 

 8

 

 

Schedule 2

 

Wire Instructions

 

PNC Bank 

300 Delaware Avenue 

Wilmington DE 19899 

ABA# 031100089 

SWIFT Code: PNCCUS33 

Account Name:  Delaware Trust Company 

Account Number:  5605012373 

FFC:  CÜR MEDIA, INC. Acct# 79-2648 

MUST INCLUDE THE SUBSCRIBER'S NAME

 





 9

 

 

Schedule 3

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

 

 



If to Company:

 



Name

Telephone Number(s)

    1.

Thomas Brophy

203-912-8479

    2.

Eric C. Mendelson

212-259-7300





 



If to Depositor:

 



Name

Telephone Number(s)

    1.

Michael A. Silverman

917-696-1708

    2.

Barbara J. Glenns

212-689-6153 



 

Telephone call-backs may be made to the Company and the Depositors if joint
instructions are required pursuant to this Escrow Agreement.



 



 10

 

 

Schedule 4

 

REVIEW FEE:

 

For initial examination of the Escrow Agreement and all supporting documents.
This is a one-time fee payable upon execution of the agreement.

 

$500.00

 

ACCEPTANCE FEE:

 

For initial services associated with establishing the Escrow Account. This is a
one-time fee payable upon execution of the agreement.

 

$500.00

 

ANNUAL ADMINISTRATION FEE:

 

An annual charge or any portion of a 12-month period thereof. This fee is
payable 45 days after the opening of the Escrow Account or prior to the final
disbursement of the Escrow Fund, whichever event occurs first, and in advance of
the annual anniversary date thereafter. This charge is not prorated for the
first year. There is an additional annual charge of $250.00/subaccount opened.

 

$1,500.00 covering up to 100 deposits. There will be an additional
administration fee of $750.00 for each block of 50 deposits over the initial 100
deposits.

 

TRANSACTION FEES:

 

Wire transfer of fund: $35.00/domestic wire initiated; $50.00/international wire
initiated 

Checks Cut: $10.00/check cut
Securities Purchase (Buy and Sell): $50.00/transaction 

Returned Check: $30.00/returned item

 

Out-of-pocket expenses, fees and disbursements and services of an unanticipated
or unexpected nature are not included in the above schedule.

 

 

 

11

--------------------------------------------------------------------------------